Citation Nr: 1625810	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of education benefits in the amount of $2602.45 was properly created.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his September 2011 Form 9, the Veteran requested a Board hearing at the Phoenix, RO.  A hearing was initially scheduled for March 6, 2012.  However, in February 2012 correspondence, the Veteran cancelled that hearing.  The hearing was then rescheduled for May 11, 2015.  However, the Veteran did not report for the hearing or indicate a desire to reschedule.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the RO's issuance of a September 18, 2011 statement of the case (SOC) and prior to certification of the appeal to the Board, the RO received additional evidence on October 3, 2011.   This evidence consists of a June 2011 notification that the Veteran was required to attend annual reserve training in Norfolk, Virginia for approximately one month between June and July 2011.  This notification supports the Veteran's contention (made on his September 30, 2011 Form 9) that he was unable to attend classes at Pima Community College during the spring/summer of 2011 because of this annual training.   Thus, as the failure to attend the Pima Community College classes forms the basis of the assessment of the overpayment in this case, the June 2011 notification must be considered as at least nominally pertinent to the Veteran's claim.

When additional evidence received after the SOC but before certification is pertinent and not duplicative, and the Veteran's Form 9 has been filed prior to February 2013, the AOJ must furnish a supplemental statement of the case as provided in 38 C.F.R. § 19.31.  In this regard, the waiver process of 38 C.F.R. § 20.1304(c) applies only to evidence submitted following certification of the appeal to the Board.  There is no similar waiver process in the regulations for evidence received prior to such certification.  Thus, the Veteran's claim must be remanded for AOJ consideration of the evidence added to the record since the September 2011 SOC followed  by issuance of a supplemental SOC (SSOC) in compliance with 38 C.F.R. § 19.31.   

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether the overpayment of education benefits was properly created with consideration of all evidence obtained since the issuance of the September 2011 SOC, including the June 2011 notification to the Veteran that he was required to report to annual reserve training in Norfolk, Virginia for approximately one month between June and July 2011.  If the benefit sought on appeal remains denied, issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




